Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1154
                       Lower Tribunal No. M20-5971
                           ________________


                    Danielle Elizabeth Hitchman,
                                 Petitioner,

                                     vs.

                         The State of Florida,
                                Respondent.



     A Case of Original Jurisdiction – Prohibition.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger,
Assistant Public Defender, for petitioner.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for respondent.


Before SCALES, LINDSEY, and MILLER, JJ.

     MILLER, J.
      Through this petition for writ of prohibition, petitioner, Danielle

Elizabeth Hitchman, seeks to prevent the lower tribunal from enforcing the

requirement she submit to fingerprinting as one of the conditions of her

probation. 1   Finding no “want of jurisdiction either of the parties or the

subject-matter of the proceeding” in the court below, we deny relief. Ex parte

Fassett, 142 U.S. 479, 486 (1892).

                               BACKGROUND

      Charged by information with two counts of battery in violation of section

784.03, Florida Statutes, and one count of criminal mischief in violation of

section 806.13(1)(b)(1), Florida Statutes, Hitchman entered a negotiated

plea of no contest in exchange for a withhold of adjudication and one year of

reporting probation. At the urging of the probation officer and prosecutor,

midway through the plea colloquy, the trial court ordered fingerprinting as a

condition of probation.    Hitchman subsequently filed a formal objection,

claiming the trial court exceeded its jurisdiction in compelling the exemplars.


1
  We have jurisdiction. See § 26.012, Fla. Stat. (2021); Dodd Chiropractic
Clinic, P.A. v. USAA Cas. Ins. Co., 313 So. 3d 178 (Fla. 1st DCA 2021) (“As
of January 1, 2021, section 26.012, Florida Statutes, was amended to
remove a circuit court's jurisdiction to hear most appeals from the county
courts. As such, the circuit courts also lost jurisdiction to issue extraordinary
writs in those same cases.”) (citation omitted) (citing Dep't of Health, Bd. of
Dentistry v. Barr, 882 So. 2d 501 (Fla. 1st DCA 2004) (“The circuit court does
not have jurisdiction to issue an extraordinary writ if it does not have direct
appellate jurisdiction over the subject matter.”)).

                                       2
The court overruled her objection, ordering compliance within a finite period

of time, and the instant petition ensued.

                                 ANALYSIS

      “The common law writ of prohibition is not a writ of right, but it is an

extraordinary judicial writ that in proper cases may be issued to restrain the

unlawful exercise of judicial functions.”   Com. Bank of Okeechobee v.

Proctor, 349 So. 2d 710, 712 (Fla. 1st DCA 1977). The writ traces its origins

to the Courts of the King’s Bench, Chancery, Common Pleas, and

Exchequer, all of which “issued writs of prohibition to restrict the powers of

ecclesiastical courts over temporal matters.” Rush v. Mordue, 502 N.E.2d

170, 68 N.Y.2d 348, 352 n.2 (N.Y. 1986); see also Bd. of Comm’rs of Jasper

Cnty. v. Spitler, 13 Ind. 235 (Ind. 1859); Shael Herman, The Code of Practice

of 1825: The Adaptation of Common Law Institutions, 24 Tul. Eur. & Civ. L.F.

207, 214 (2009) (Prohibition was “a device for locating and fixing the

boundaries between spiritual and temporal jurisdictions.”).

      Today, prohibition is narrow in scope, wholly dependent upon an act

exceeding jurisdiction, and only appropriate “to forestall an impending

present injury where person seeking writ has no other appropriate and

adequate legal remedy.” English v. McCrary, 348 So. 2d 293, 297 (Fla.

1977) (citation omitted).    In its seminal decision in Mandico v. Taos


                                      3
Construction, Inc., 605 So. 2d 850, 854 (Fla. 1992), the Florida Supreme

Court bluntly defined the contours of the writ, stating,

      Prohibition lies to prevent an inferior tribunal from acting in
      excess of jurisdiction but not to prevent an erroneous exercise of
      jurisdiction. In this state, circuit courts are superior courts of
      general jurisdiction, and nothing is intended to be outside their
      jurisdiction except that which clearly and specially appears so to
      be. Therefore, prohibition may not be used to divest a lower
      tribunal of jurisdiction to hear and determine the question of its
      own jurisdiction; nor may it be used to test the correctness of a
      lower tribunal's ruling on jurisdiction where the existence of
      jurisdiction depends on controverted facts that the inferior
      tribunal has jurisdiction to determine.

(internal citations omitted).

      Against this background, our legislature has vested county courts with

original jurisdiction “[i]n all misdemeanor cases not cognizable by the circuit

courts.” § 34.01(1)(a), Fla. Stat. Further, by Florida Statute, “[a]ny state

court having original jurisdiction of criminal actions” is authorized to place

offenders on probation, regardless of whether adjudication is withheld, §

948.01(1), Fla. Stat., and the sentencing court is permitted to “determine the

terms and conditions of probation.” § 948.03(1), Fla. Stat.

      In the instant case, Hitchman was charged with three misdemeanors.

Hence, the county court was statutorily empowered to adjudicate the case

and impose a term of probation. Hitchman, however, contends that because




                                       4
she received a withhold of adjudication, two separate sources of authority

precluded the trial court from rendering the disputed order.

      The first source, section 943.051, Florida Statutes, governs the

collection and storage of certain biometric data pertaining to criminal justice

records. Under the statute, the Florida Department of Law Enforcement

Criminal Justice Information Program serves as the central repository of

criminal records for the State of Florida and develops “systems that inform

one criminal justice agency of the criminal justice information held or

maintained by other criminal justice agencies.” § 943.051(1), Fla. Stat; see

also Op. Att’y Gen. Fla. 99-01 (1999). Because fingerprints are to “be used

as the basis for criminal history records,” § 943.051(4), Fla. Stat., the statute

requires that,

      The fingerprints, palm prints, and facial images of each adult
      person charged with or convicted of a felony, misdemeanor, or
      violation of a comparable ordinance by a state, county,
      municipal, or other law enforcement agency shall be captured
      and electronically submitted to [the Florida Department of Law
      Enforcement] in the manner prescribed by rule.

§ 943.051(2), Fla. Stat.

      The second source, Florida Administrative Code Rule 11C-4.003,

circumscribes arrest fingerprint card submissions. Differing somewhat from

the statute, the rule mandates the “electronic submission of . . . legible quality

fingerprint impressions, palm prints and facial images” of “all felony,

                                        5
misdemeanor, or comparable ordinance” arrestees by “[a]ll law enforcement

agencies of the State.” Fla. Admin. Code R. 11C-4.003.

      “As in any case of statutory construction, our analysis begins with ‘the

language of the statute’” and rule, and where the “language provides a clear

answer, it ends there as well.” Hughes Aircraft Co. v. Jacobson, 525 U.S.

432, 438 (1999) (citations omitted). Here, both statute and rule are clear and

unambiguous. As pertinent to this case, by statute, an adult charged with a

misdemeanor must furnish the specified biometric identifiers, regardless of

the later disposition of the case, while, by rule, the identifiers must be

collected from any adult misdemeanant arrestee.

      In the instant case, Hitchman, an adult offender, was initially arrested

for two, and later charged with three, misdemeanors. This series of events

triggered the application of both statute and rule. Thus, the collection of

prints was authorized, if not compelled. Hitchman argues, however, that a

single collection of fingerprints is authorized. We decline to read the relevant

laws quite so narrowly. There is no indication that by prescribing those

circumstances in which an offender must provide biometric data, the

legislature sought to limit the authority of the trial court to order fingerprints.

      Thus, while not unmindful of the pragmatic concern that reliance upon

any earlier acquired fingerprints would be expeditious and serve to preserve


                                         6
scarce resources, we arrive at the inescapable conclusion the disputed order

was rendered by a tribunal endowed with jurisdiction, and the terms

contained therein do not purport to exceed the scope of judicial authority.

Accordingly, prohibition does not lie.

      Writ denied.




                                         7